Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections and Response to Arguments
Applicant’s claim amendments filed 10/1/2021 and corresponding arguments (hereafter, “Remarks”) have been fully considered and are addressed as follows.
The rejection of claims 54-65 and 67-69 under35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
The rejection of claims 54, 55, 57-62, and 65 under 35 U.S.C. 103 as being unpatentable over Lee in view of Stevens is withdrawn.  Applicant’s arguments are persuasive.  It is agreed that the prior art does not reasonably teach or suggest a method comprising all claimed features with sufficient rationale for combining components claimed to be necessarily present.  Accordingly, the subsequent rejections of claim 56 further in view of Wagner; the rejection of claim 63 further in view of Zhang; the rejection of claims 66 and 69-73; and the rejection of claims 67 and 68 further in view of Zhang are withdrawn. Applicant’s argument to this effect is persuasive.
Regarding the previous rejection of claims 54-73 on the ground of obviousness double patenting as being unpatentable over claims in U.S. Patent No. 10471171B2, this rejection is withdrawn in view of Applicant’s persuasive argument differentiating the instantly claimed method of making and method of use from the issued claims and their statutory class.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach or suggest a method comprising all claimed features, specifically covalent linkage and the particular combination of scaffold configurations further specified, to be necessarily present or with sufficient motivation for combining as claimed.


Conclusion
Claims 54-73 (renumbered 1-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617